 


Exhibit 10.1
Quicksilver Resources Inc.


October 26, 2010
 
SPO Partners II, L.P.
591 Redwood Highway, Suite 3215
Mill Valley, California 94941
 
Ladies and Gentlemen:
 
In connection with your consideration of a possible transaction (the
“Transaction”) with Quicksilver Resources Inc. (the “Company”), it is expected
that the Company and its Representatives (as defined below) will furnish you and
your Representatives with, or otherwise make available to you and your
Representatives, certain information about the business, operations and affairs
of the Company and its subsidiaries.  Such information (whether oral, written,
electronic or otherwise and whether provided before, on or after the date of
this agreement), regardless of the form in which it is provided or maintained
and whether prepared by the Company, its Representatives or otherwise, together
with any notes, analyses, compilations, studies, interpretations or other
documents prepared by you or your Representatives which contain or otherwise
reflect such information, is hereinafter referred to as “Confidential
Information,” except that “Confidential Information” does not include any
information that (i) was publicly available prior to the date of this agreement
or hereafter becomes publicly available without any violation of this agreement
on the part of you or any of your Representatives, or (ii) becomes available to
you from a person other than the Company and its Representatives who is not, to
the best of your knowledge, subject to any contractual, legal, fiduciary or
other obligation to keep such information confidential.  As used in this
agreement, “person” means an individual or entity and the “Representatives” of
any person means the affiliates, officers, directors, employees, attorneys,
accountants, financial or other advisors and other agents and representatives of
such person.  For avoidance of doubt, “Representatives” shall not include any
prospective sources of financing for the Transaction (whether equity or debt
financing).
 
In consideration of your being provided with Confidential Information and being
offered the opportunity to evaluate the Transaction, you agree to comply with
the terms of this agreement. 
 
 
 

--------------------------------------------------------------------------------

 
 
SPO Partners II, L.P.
October 26, 2010

 
You agree that all Confidential Information will be kept confidential and will
not be disclosed, in whole or in part, by you or any of your Representatives to
any person other than those of your Representatives who need to know such
Confidential Information for the purpose of evaluating the Transaction on your
behalf; provided that (i) you will require your Representatives to be bound by
the terms of this agreement applicable to them to the fullest extent as if they
were parties hereto and (ii) you will be responsible for any breach of this
agreement by you or any of your Representatives.
 
Without the prior written consent of the Company, you agree that none of you or
any of your Representatives will disclose to any person the fact that any
Confidential Information has been made available to you or your Representatives,
that discussions or negotiations are taking place concerning a possible
transaction with the Company, or any of the terms, conditions or other facts
with respect to the Transaction or any other transaction with the Company,
including the status thereof, except as otherwise required by law or the
applicable rules of any national securities exchange.
 
You agree that unless otherwise directed by the Company in writing (i) all
communications with the Company regarding the Transaction, (ii) requests for
additional information, facility tours, or management meetings, and (iii)
discussions or questions regarding procedures with respect to the Transaction,
will be submitted or directed by you or your Representatives only to a person or
persons designated in writing by a representative of the transaction committee
of the Company's Board of Directors.
 
You agree that neither you nor any of your Representatives will use or allow the
use of any Confidential Information for any purpose except to evaluate the
Transaction.
 
You agree to inform the Company promptly of any determination by you not to
proceed with your consideration of the Transaction.  If you determine not to
proceed with your consideration of the Transaction, or promptly following your
receipt of a request from the Company, you and your Representatives shall, at
your election,  either destroy or return to the Company all Confidential
Information provided to you or your Representatives, except for that portion of
the Confidential Information that consists of analyses, compilations, studies or
other documents prepared by you or your Representatives.  Any such portion of
the Confidential Information that consists of analyses, compilations, studies or
other documents prepared by you or your Representatives will, to the extent
legally permitted, be destroyed immediately upon the Company’s request.  Upon
the request of the Company, you will provide the Company with prompt written
certification of your and your Representatives’ compliance with the preceding
two sentences.
 
If you or anyone to whom you transmit the Confidential Information is requested
or required by applicable law (by oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demand or similar
process) to disclose any
 
 
2

--------------------------------------------------------------------------------

 
 
SPO Partners II, L.P.
October 26, 2010

 
of the Confidential Information, you will provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
agreement, and you will use your reasonable best efforts to assist the Company
in seeking such protective order.  If such protective order or other remedy is
not obtained, or the Company waives your compliance with the provisions of this
agreement, you or your Representatives will furnish only that portion of the
Confidential Information that is legally required to be furnished, in the
opinion of your counsel, and will exercise your reasonable best efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded to the Confidential Information.
 
You hereby acknowledge that, in your examination of the Confidential
Information, you will receive material nonpublic information concerning the
Company, and that you are aware (and that your Representatives have been or will
be advised by you) that the United States securities laws restrict the purchase
and sale of securities by persons who possess certain nonpublic information
relating to the issuer of such securities.  You agree that for a period of
eighteen months following the date hereof (the “Standstill Period”), none of you
and any of your affiliates (and any person acting on behalf of or in concert
with you or any of your affiliates) will, directly or indirectly, without the
Company’s prior written consent, (i) acquire, agree to acquire, propose, seek or
offer to acquire, or facilitate the acquisition or ownership of, any securities
or assets of the Company or any of its subsidiaries, (ii) enter, agree to enter,
propose, seek or offer to enter into or facilitate any merger, business
combination, recapitalization, restructuring or other extraordinary transaction
involving the Company or any of its subsidiaries, (iii) make, or in any way
participate or engage in, any solicitation of proxies to vote, or seek to advise
or influence any person with respect to the voting of, any voting securities of
the Company or any person controlling the Company, (iv) form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) with respect to any voting
securities of the Company, (v) otherwise act, alone or in concert with others,
to seek to control or influence the management or the policies of the Company,
(vi) disclose any intention, plan or arrangement prohibited by, or inconsistent
with, the foregoing or (vii) advise, assist or encourage or enter into any
discussions, negotiations, agreements or arrangements with any other person in
connection with the foregoing.  You further agree that during the Standstill
Period none of you or any of your affiliates (or any person acting on behalf of
or in concert with you or any of your affiliates) will, without the prior
written consent of the Company, (x) request the Company or any of its
Representatives, directly or indirectly, to amend or waive any provision of this
paragraph (including this sentence); provided that you may request the Company
to waive such provision solely in order to make a proposal to the transaction
committee of the Company's Board of Directors so long as such request for a
waiver complies with the requirements of clause (y) below, or (y) take any
action that could require the Company to make a public announcement regarding
the possibility of a business combination, merger or other type
 
 
3

--------------------------------------------------------------------------------

 
 
SPO Partners II, L.P.
October 26, 2010

 
of transaction described in this paragraph with you or your affiliates (or any
person acting on behalf of or in concert with you or any of your affiliates).
 
You also agree that for a period of two years following the date hereof, none of
you and any of your affiliates (nor any person acting on behalf of or in concert
with you or any of your affiliates) will, without the prior written consent of
the Company, directly or indirectly solicit or encourage any executive officer
or other senior officer employed by the Company or any of its subsidiaries to
leave the employ of the Company or its subsidiaries, as applicable; provided
that the restrictions of this paragraph shall not apply to any generally
directed advertisement, or any search firm engagement which is not directed or
focused on personnel employed by the Company or its subsidiaries.
 
No failure or delay by the Company in exercising any right, power or privilege
hereunder shall operate as a waiver thereof or preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.
 
You agree that the Company would be irreparably injured by a breach of this
agreement by you or your Representatives and that, in such event (or in the
event the Company reasonably believes such event is reasonably likely to occur),
the Company shall be entitled, in addition to any and all other remedies, to
injunctive relief and specific performance without the necessity of providing
any bond or other security, and you hereby irrevocably consent to such relief.
 
The Company and its Representatives make no representations or warranties,
express or implied, with respect to the Confidential Information, except for any
representations and warranties that may be expressly made in a definitive
agreement when, as, and if executed, and subject to such limitations and
restrictions as may be specified in such agreement.  You agree that neither the
Company nor any of its Representatives shall have any liability to you or any of
your Representatives resulting from the selection or use of the Confidential
Information by you or your Representatives or any errors therein or omissions
therefrom.  You understand and agree that, unless and until a definitive
agreement between the Company and you or one of your affiliates with respect to
the Transaction has been executed and delivered, neither the Company nor you
will be under any legal obligation of any kind whatsoever with respect to any
transaction (except for the express obligations set forth in this agreement).
 
All proprietary and intellectual property rights in and to the Confidential
Information shall remain the sole property of the Company, and nothing in this
agreement shall be construed in any way to grant to you or your Representatives
any express or implied option, license or other right, title or interest in or
to any Confidential Information, or to any intellectual property rights embodied
in such Confidential Information.
 
 
4

--------------------------------------------------------------------------------

 
 
SPO Partners II, L.P.
October 26, 2010

 
If any term or provision of this agreement or any application hereof shall be
invalid and unenforceable, the remainder of this agreement and any other
application of such term or provision shall not be affected thereby.
 
This agreement may be modified or waived only by an instrument signed by the
parties hereto.  This agreement may not be assigned by any party hereto without
the express prior written consent of the other party hereto, and any assignment
of this agreement by either party without the prior written consent of the other
shall be void.
 
This agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict of law provisions.  You
hereby irrevocably and unconditionally submit to the exclusive jurisdiction of
any state or federal court sitting in New York City, Borough of Manhattan, over
any suit, action or proceeding arising out of or relating to this letter
agreement.  You hereby agree that service of any process, summons, notice or
document by U.S. registered mail addressed to you shall be effective service of
process for any such suit, action or proceeding brought against you in any such
court.  You hereby irrevocably and unconditionally waive any objection to the
laying of venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.  You agree that a final judgment in
any such suit, action or proceeding brought in any such court shall be
conclusive and binding upon you and may be enforced in any other courts to whose
jurisdiction you are or may be subject by suit upon such judgment.




 
5

--------------------------------------------------------------------------------

 
 
SPO Partners II, L.P.
October 26, 2010

 
Except for the preceding two paragraphs, which shall be binding in perpetuity or
until the latest date permitted by law, this agreement will be binding upon you
and your Representatives for a period of three years from the date hereof.  This
agreement may be executed and delivered by facsimile.  Any facsimile signatures
shall have the same legal effect as original signatures.
 
To evidence your agreement with the foregoing, please sign and return a copy of
this agreement to the undersigned.



 
Very truly yours,
               
QUICKSILVER RESOURCES INC.
 
   
By:
/s/ John C. Cirone
     
Name:
John C. Cirone
     
Title:
Senior Vice President & General Counsel
 

 
Accepted and agreed:
 
SPO PARTNERS II, L.P.
 
By:  SPO Advisory Partners, L.P., its general partner
 
By:  SPO Advisory Corp., its general partner

           
By:
/s/ Edward H. McDermott
 
 
   
Name:
Edward H. McDermott
 
 
   
Title: 
Vice President
 
 
 

 
 
6



--------------------------------------------------------------------------------